      Case 1:20-cv-01940-CCC-MA Document 29 Filed 04/22/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANTISEK PRIBYL,                          :   CIVIL ACTION NO. 1:20-CV-1940
                                           :
                  Petitioner               :   (Judge Conner)
                                           :
            v.                             :
                                           :
WARDEN S. SPAULDING,                       :
                                           :
                  Respondent               :

                                      ORDER

      AND NOW, this 22nd day of April, 2021, upon consideration of the petition

for writ of habeas corpus, (Doc. 1), and in accordance with the memorandum of the

same date, it is hereby ORDERED that:

      1.    Petitioner’s motion for extension of time to file traverse (Doc. 17) is
            GRANTED.

      2.    Petitioner’s traverse (Doc. 19) is accepted as filed.

      3.    Petitioner’s motion to allow more truth (Doc. 25) is DENIED as moot.

      4.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            WITHOUT PREJUDICE for lack of jurisdiction.

      5.    The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
